Citation Nr: 0632266	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-31 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy (CIDP), claimed as a result of 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel






REMAND

The veteran served on active duty from July 1966 until July 
1968.  

The veteran has contended there are relevant VA treatment 
records dated in 1994 from when he received care at the Loma 
Linda VA Medical Center (VAMC).  When the RO attempted to 
obtain these records they were informed that in December 
1994, the records had been transferred to the Birmingham 
VAMC.  A previous request for records to the Birmingham VAMC, 
however, was limited to records dated from January 1995 and 
thereafter.  An attempt to obtain the records dated prior to 
1995, should therefore be made.  

The claims file also contains a comment by a private 
physician that links the veteran's claimed disability with 
herbicide exposure.  In view of this, a VA 
examination/opinion should be obtained. 

Under these circumstances, this matter is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
the following actions:

1.  The RO should request the records of the 
veteran's treatment, dated from January 1994 to 
January 1995, from the Birmingham VAMC.  

2.  Next, the veteran's claims file should be 
forwarded to an appropriate medical professional 
who after reviewing it is asked to provide an 
opinion as to whether it is likely, unlikely, or at 
least as likely as not that the veteran developed 
chronic inflammatory demyelinating polyneuropathy 
as a result of herbicide exposure during his 
Vietnam service.  A rationale for any conclusion 
offered should be set out, and if it is necessary 
to examine the veteran to provide the requested 
opinion, that should be arranged.  

3.  The RO should then readjudicate the claim.  If 
any benefit sought on appeal remains denied, the 
veteran and his representative should be provided a 
Supplemental Statement of the Case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



